


AMENDMENT TO
CINCINNATI BELL PENSION PLAN
The Cincinnati Bell Pension Plan (the “Plan”) is hereby amended, effective as of
March 1, 2012 and mainly to eliminate an interest rate credit charge that had
been imposed on the cash balance accounts of Plan participants who were former
employees and who failed to waive a cash balance account death benefit provided
by the Plan, in the following respects.
1.    Subsection 5.4.4 of the Plan is amended in its entirety to read as
follows.
5.4.4    Notwithstanding any of the foregoing provisions of this Section 5.4 but
subject to the final sentence of this Subsection 5.4.4, the assumed annualized
interest rate to be applied on any day that occurs on or after January 1, 1997
and prior to March 1, 2012 under Subsection 5.4.1, 5.4.2, or 5.4.3 above, as the
case may be, shall be 3.5% (instead of the assumed interest rate otherwise
provided under Subsection 5.4.1, 5.4.2, or 5.4.3 above) unless the Participant
is employed as an Employee (other than a leased, contingency, or job bank
employee) on such day. However, the assumed annualized interest rate to be
applied under the immediately preceding sentence on any day that occurs on or
after January 1, 1997 and prior to March 1, 2012 shall be deemed to be 4.0% for
any such day on which both (a) such assumed annualized interest rate would
otherwise be 3.5% under the immediately preceding sentence on such day and (b) a
waiver by the Participant to the death benefit otherwise applicable to him under
Section 8.1 or 8.2 below is in effect for him pursuant to the provisions of
Section 8.3 below. However, the provision of this Subsection 5.4.4 shall not
apply in determining the assumed annualized interest rate to be applied on any
day after February 29, 2012 under Subsection 5.4.2 or 5.4.3 above, as the case
may be.
2.    Section 8.3 of the Plan is amended in its entirety to read as follows.
8.3    Waiver of Death Benefit. If during any period occurring prior to March 1,
2012 a Participant would otherwise have interest rate credits to his Cash
Balance Account determined under the provisions of Subsection 5.4.4 above, he
may elect prior to March 1, 2012 to waive the death benefit otherwise applicable
to him under Section 8.1 or 8.2 above. In the event of such a waiver, then,
notwithstanding any of the provisions of Subsection 5.4.4 above to the contrary,
the assumed annualized interest rate applicable to his Cash Balance Account
under Subsection 5.4.4 above on any date prior to March 1, 2012 shall be 4%
(instead of 3.5%) while the waiver is in effect. Prior to March 1, 2012, any
waiver referred to in this Section 8.3 shall also be subject to the following
subsections of this Section 8.3.
8.3.1    In the case of an unmarried Participant: (a) such waiver may be elected
(and put into effect) or revoked in a writing filed with a Plan representative
(on a form prepared or accepted by the Committee) at any time prior to his
death; and (b) such waiver shall be automatically revoked if the Participant
marries and fails to make the election called for under Subsection 8.3.2 below.




--------------------------------------------------------------------------------




8.3.2    In the case of a married Participant: (a) such waiver may be elected
(and put into effect) or revoked in a writing filed with a Plan representative
(on a form prepared or accepted by the Committee) at any time prior to his
death; (b) the Participant’s spouse must consent in a writing filed with a Plan
representative (on a form prepared or accepted by the Committee) to the election
of the waiver (with such consent acknowledging the effect of the election and
being witnessed by a Plan representative or notary public); (c) in the case of a
waiver made before the Plan Year in which the Participant attains age 35, such
waiver shall be automatically revoked on the first day of the Plan Year in which
the Participant attains age 35 (and must be reelected on or after such date in
order to become again effective); and (d) within the applicable period, the
Participant shall be provided a written explanation of the death benefit under
Section 8.2 above in a manner comparable to the explanation that is provided
under Subsection 7.4.4 above. The “applicable period” for giving the written
explanation under clause (d) of the immediately preceding sentence shall be
whichever of the following periods ends later: (a) the first day of the
three-year period ending on the last day of the Plan Year in which the
Participant attains age 35; or (b) the two-year period ending one year after the
date on which the Participant becomes a Participant. Notwithstanding the
foregoing, in the case of a Participant who ceases to be an Employee prior to
the Plan Year in which he attains age 35, such explanation also must be provided
within the three-year period ending on the first anniversary of the date on
which he ceases to be an Employee.
Notwithstanding any of the foregoing provisions of this Section 8.3, the
provisions of this Section 8.3 shall not apply on any day after February 29,
2012 (and thus no waiver of the death benefit otherwise applicable under Section
8.1 or 8.2 above to any Participant shall be valid on any day after February 29,
2012).


[Signature Page of Amendment Is Following Page]




--------------------------------------------------------------------------------




IN ORDER TO EFFECT THE FOREGOING PLAN CHANGE, the Plan’s sponsor, Cincinnati
Bell Inc., has caused its name to be subscribed to this Plan amendment.
CINCINNATI BELL INC.
By /s/ Christopher J. Wilson
Title V.P. General Counsel & Secretary
Date April 17, 2012




